Citation Nr: 0018119	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a skin 
disorder of the left foot.  

The record discloses that the appellant was afforded a 
videoconference hearing in this matter in February 1999.  
During his hearing the representative raised the issue of 
service connection for a skin disorder involving the right 
foot.  This issue is referred to the RO for appropriate 
development.

In June 1999, the Board remanded this matter to the RO for 
further evidentiary development.  The requested development 
having been completed, to the extent possible, this matter 
has been returned to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes a nexus, between the currently diagnosed skin 
disorder of the left foot and the appellant's military 
service. 


CONCLUSION OF LAW

The appellant's claim for service connection for a skin 
disorder of the left foot is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that this matter was 
remanded in June 1999 for further evidentiary development.  
With respect to the first remand instruction, the appellant 
was requested to provide the RO with information concerning 
treatment he received for the claimed skin disorder of the 
left foot since his release from military service.  A review 
of the record discloses that the RO mailed a letter to the 
appellant in July 1999 requesting this information.  The 
appellant did not respond to this request.  With respect to 
the second remand instruction, the RO was requested to obtain 
medical records relative to treatment the appellant received 
for his skin condition at the VA medical center located in 
New Orleans, Louisiana.  In this regard, the record reflects 
that the RO submitted a request for medical records to the 
New Orleans VA medical facility in July 1999.   Treatment 
reports were received in September 1999.  Thus, the Board 
concludes that the RO's action comported fully with the 
requested development

Factual Background

The service medical records reflect that at the time of the 
April 1961, the appellant's feet and the skin were clinically 
evaluated as normal.  The appellant received treatment during 
service for a sprain of the left foot.   In July 962 a 
plantar wart on the left foot was pared.  The separation 
examination, conducted in June 1964, clinically evaluated the 
feet and skin as normal.  The service administrative records 
show that he was a corpsman.

Private medical records, dated from June 1980 to August 1994, 
show treatment for numerous skin problems.  With respect to 
treatment for a skin disorder involving the feet, these 
records reflect that in June 1980, the appellant was treated 
for eczema covering his feet.  When seen in June 1981, the 
appellant was evaluated with tinea pedis with a large vesicle 
underneath the (unidentified) foot.  A clinical notation, 
dated in January 1984, indicated that the appellant had 
hyperkeratotic lesions, and verrucous lesions since 1963.  A 
private medical report, dated in April 1993, indicated that 
the appellant was evaluated with a fungus involving the feet.  
The report notes that he was treated with medication.  

The appellant underwent VA skin examination in September 
1997.  The medical examination report indicates that the 
appellant reported a history of problems with his feet since 
"1953 or 1954," during service.  (The Board notes that this 
represents a typographic error.)  He reported episodic 
eruptions on his feet, noted to be significantly associated 
with stress.  The examiner noted that a follow-up culture 
yielded negative results.  The appellant was also noted to 
have been treated with a topical solution with significant 
improvement reported.  At the time of examination, the 
appellant presented with complaints of a rough spot on his 
right leg.  He also reported occasional ring worm associated 
with the groin area, which was not present at the time of 
examination.  The appellant denied any eruptions on his 
hands.  He denied symptoms of itching associated with any of 
the lesions.  It was noted that the appellant reported having 
two benign lesions earlier removed by a private 
dermatologist.    

On physical examination, slightly thickened, erythematous 
macules were observed on the foot, bilaterally, the great 
toe, and the dorsal surface of the fourth toes.  There was no 
evidence of scaling.  The soles and web spaces were clear, 
with no scales or eruptions present.  Examination also showed 
a slightly xerotic patch in the mid portion of the right 
thigh.  The examiner noted that there were erythematous 
scaring macules observed on the back at sites of recent 
biopsies.  The diagnostic impression was non-specific 
dermatosis on the feet, now resolving with treatment with 
Lidex; xerosis of the right thigh with minimal evidence at 
that time; and scars on back, status post excision.  

The appellant was treated at a VA outpatient clinic on during 
1998 and 1999 for several disorders including tinea pedis.  

During a February 1999 videoconference hearing conducted by 
the undersigned member of the Board, the appellant testified 
that because he served as a hospital corpsman, he often self-
medicated symptoms of his skin condition.  He stated that he 
received approximately three months of train for his MOS.  He 
indicated that he was informally treated by physicians whom 
would advised him of medications to use for his condition 
when it was not responsive to medications he utilized.  He 
noted that such treatment was not formally documented in his 
service medical records.  The appellant stated that he took 
extra time with his foot care to avoid flare-up of his 
condition.  He stated that the military physicians never 
informed him of a specific diagnosis.  He described flare-ups 
as manifested by an onset of red and crusty appearing 
lesions, which would subsequently open and bleed.  He 
experienced pain and some swelling associated with this 
condition, and denied symptoms of itching, peeling, or 
blisters.  The appellant indicated that he experienced 
difficulty walking due to pain whenever his condition flared 
up.  

He further reported that he did not report his foot condition 
upon separation from service to avoid delay of his discharge, 
and noted that he was not administered a thorough examination 
at that time.  The appellant testified that his skin 
condition was dormant for some time, but recurred two or 
three months following release from service due to his use of 
boots while working in the construction field.  He was seen 
by a private physician, who prescribed medications for use at 
night and during the day.  His condition improved, but later 
returned, at which time he was seen by another private 
physician.  The appellant indicated that he was unable to 
recall information regarding the first physician, and noted 
that the second physician had since passed away and that his 
records were no longer available.  The appellant reported 
that he is in receipt of ongoing treatment for his skin 
disorder at the VA medical facility, and that he utilizes 
antibacterial soap, and medication.  He indicated that he is 
careful to take other precautionary actions in an effort to 
prevent flare-ups or infection of others.  During episodes of 
flare-ups, he experiences symptoms of discoloration, 
occasional swelling, cracking, and pain associated with the 
feet, particularly when wearing boots.  The appellant 
indicated that his current symptomatology is consistent with 
symptoms he experienced during service.  He acknowledged that 
a diagnostic assessment was not made regarding his foot 
condition during service.  


Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The threshold question is whether a claim is well-grounded 
under 38 U.S.C.A. 
§ 5107(a).  The law provides that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, which is meritorious on 
its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. 78, 81 (1990).

The three elements of a well-grounded claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and (3) a nexus between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).

To summarize, appellant has testified that his condition was 
informally treated by physicians because of his status as a 
hospital corpsman, which enabled him to also self-medicate 
this condition with medications accessible to him.  He noted 
that he consulted physicians regarding his foot condition 
when his symptoms were not responsive to medications he 
utilized.  The Board finds that this testimony is not 
inconsistent with his duties as a corpsman.

In this regard the appellant's statements and testimony 
describing the symptoms of the skin disorder involving his 
left foot and the circumstances of associated treatment are 
considered to be competent evidence.  However, when the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The first clinical evidence of a skin problem shown by the 
record was in June 1980, more than 15 years following his 
release from active duty.  His skin disorder has been 
variously diagnosed as, eczema non-specific dermatosis on the 
feet, tinea pedis, hyperkeratotic lesions and verrucous 
lesions.  

While a January 1984 treatment report notes a history of skin 
pathology since 1963, this history was apparently documented 
based upon information provided by the appellant.  Such 
references do not constitute medical opinion that the claimed 
skin disorder is etiologically related to the appellant's 
military service, or that any current skin disorder diagnosed 
is of service origin.  Moreover, such a notation by an 
examiner, based on history reported by the veteran, cannot 
suffice as competent medical evidence of causation, as the 
veteran is not competent to render a medical diagnosis.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (holding that 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute 'competent medical evidence'" 
for purposes of a well grounded claim). Grottveit, supra. 

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
records, which establishes a nexus between the current skin 
disorder involving the left foot and the reported in service 
skin disorder.  The only evidence relating the current 
disorder to service is the veteran's statements and 
testimony.  The Board notes that the veteran received some 
medical training for three months during service in his 
capacity as a hospital corpsman.  However, the Board does not 
find that this training or any associated experience, when 
viewed in conjunction with the absence of any inservice 
clinical corroboration, constitutes the competent medical 
evidence necessary to relate a skin disorder, clinically 
shown many years after his discharge, to his period of active 
duty.  

Accordingly, the Board concludes that the appellant has not 
met his initial burden as defined by governing VA regulation, 
38 U.S.C.A. § 5107(a).  The appellant's claim for service 
connection for a skin disorder of the left foot is not well 
grounded and must be denied.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993). In light of the 
veteran's failure to meet the initial burden of the 
adjudication process regarding his claim for service 
connection for a psychiatric disorder, the Board concludes 
that he has not been prejudiced by this decision.


ORDER

Service connection for a skin disorder of the left foot is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

